DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashimura et al. USPG Pub No.: US 2008/0122168 in view of Kwon et al. USPG Pub No.: US 2011/0081165.
Regarding Claim 1, Higashimura teaches an image forming apparatus (figure 1) comprising: 
an apparatus body having a sheet conveyance passage (the passage which in part includes rollers 211 and 212 as well as surfaces 221 and 222) through which a sheet is conveyed along a pair of conveyance surfaces that face each other; 
a cover member (see figure 1 on the right side as well as [0121 which discusses a swingable frame, that includes the cover member) supported so as to be openable and closable with respect to the apparatus body; 
a conveyance unit (figure 9, 222 and 212 are the cover side conveyance unit members) disposed inside the cover member in the apparatus body, the conveyance unit including an outer conveyance surface (222) forming an outer surface of the sheet conveyance passage, the conveyance unit being supported so as to be pivotable between an open position and a closed position with respect to an inner conveyance surface (221) forming an inner surface of the sheet conveyance passage (seen in figure 2); 
an image carrying member (figure 9, 110) rotatably disposed on the inner conveyance surface, the image carrying member having a toner image formed on a surface thereof;
a transfer roller (141) disposed on the outer conveyance surface of the conveyance unit so as to face the image carrying member such that, with the conveyance unit in the closed position, the transfer roller is in pressed contact with the image carrying member to form a transfer nip, thereby to allow the toner image to be transferred to the sheet passing through the transfer nip; 
a transfer unit (140) supported so as to be swingable with respect to the outer conveyance surface of the conveyance unit, the transfer unit rotatably supporting the transfer roller; 
and 
a pre-transfer guide (221 and 222) disposed closely upstream of the transfer nip with respect to a sheet conveyance direction, the pre-transfer guide including a first guide (222) disposed on the outer conveyance surface and a second guide disposed opposite the first guide on the inner conveyance surface (221), 
wherein 
the first guide (222) is supported on the outer conveyance surface so as to be movable in directions approaching and receding from the second guide, the first guide having a first guide surface that guides the sheet toward the transfer nip and a contact segment (2224) that protrudes from the first guide surface toward the second guide, 
the second guide (221) has a second guide surface that faces the first guide surface and a contacted portion (the portion of 221 contacted by contact segment) that is formed at a position on the second guide surface facing the contact segment, 
the first guide and the transfer unit are supported so as to be swingable independently of each other with respect to the outer conveyance surface (see figures 2 and 9 as well as [0121]-[0124]), and 
the first guide is urged by a second urging (2225) member in a direction approaching the second guide such that, with the conveyance unit disposed in the closed position, a distance between the first and second guide surfaces is restricted by the contact segment making contact with the contacted portion.
Higashimura is silent in explicitly teaching a a first urging member that urges the transfer unit in a direction in which the transfer roller is pressed against the image carrying member.  However Kwon teaches a first urging member (figure 3A, 335) that urges the transfer unit in a direction in which the transfer roller is pressed against the image carrying member.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Higashimura with those of Kwon in order to elastically bias the recording medium transfer roller to the separated position and an operating unit to move the recording medium transfer roller to the pressing position (see Kwon [0107]).
Regarding Claim 2, Higashimura teaches the image forming apparatus according to claim 1, wherein a protruding amount of the contact segment protrudes is larger than a clearance between the first and second guides as observed with the first guide closest to the second guide within a swingable range (see figure 9, in which this is true for a portion of the clearance).
Regarding Claim 3, Higashimura teaches the image forming apparatus according to claim 1, wherein the first guide is supported by a swing shaft formed in each end part of the first guide surface in a sheet width direction orthogonal to the sheet conveyance direction so as to be swingable in directions approaching and receding from the second guide, and the second urging member is a torsion spring fitted on the swing shaft (see figure 9 2222).
Regarding Claim 4, Higashimura teaches the image forming apparatus according to claim 1, wherein the contact segment includes a pair of contact segments formed in opposite end parts of the first guide surface in a sheet width direction (discussed in [0121]-[0124]).
Regarding Claim 5, Higashimura teaches the image forming apparatus according to claim 1, wherein the contacted portion is configured to be a recess formed in the second guide surface (the contacted portion is part of a larger recessed portion of 221 thereby meeting the claimed language).
Regarding Claim 6, Higashimura teaches the image forming apparatus according to claim 1, wherein the transfer unit is swingably supported in an accommodating recess formed so as to be recessed from the outer conveyance surface of the conveyance unit, and the first guide is swingably supported in a downstream end part of the accommodating recess with respect to a pivoting direction of the conveyance unit pivoting toward the closed position (seen in figures 1 and 9).
Regarding Claim 7, Higashimura teaches the image forming apparatus according to claim 1, wherein the image carrying member is configured to be an intermediate transfer belt on which the toner image is carried, and the toner image primarily transferred to the intermediate transfer belt is secondarily transferred to the sheet at the transfer nip formed between the transfer roller and the intermediate transfer belt (seen in figures 1 and 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/MICHAEL A HARRISON/Examiner, Art Unit 2852